Metcalf, J.
We think that the depositions and affidavits, which the defendant offered in evidence, were rightly excluded. They were taken to be used, and had been used, in another case, between other parties, that is, between the plaintiff and Alfred Pollard, and could not have been read to the jury, in this case, except by consent of the plaintiff. The defendant might have called the deponents and affiants as witnesses, or have taken their depositions, for the same purpose for which they were formerly taken by the plaintiff. Indeed, the defendant’s counsel does not suggest that those depositions and affidavits were admissible for any other purpose besides that of contradicting the testimony of the plaintiff, who testified, when asked *191what was Alfred Pollard’s general reputation for truth, that he “ did not know ” but that it was good. And we cannot hold that a person, who has only heard witnesses testify that another’s general reputation for truth is bad, can be said to “know” that it is bad. He cannot know how many other witnesses may have testified that it was good.

Exceptions overruled.